In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                  No. 06-18-00113-CV



      PNC EQUIPMENT FINANCE, LLC, Appellant

                           V.

        MATTHEW WARD HANNA, Appellee



         On Appeal from the 62nd District Court
               Hopkins County, Texas
              Trial Court No. CV-41330




      Before Morriss, C.J., Burgess and Stevens, JJ.
       Memorandum Opinion by Justice Burgess
                                 MEMORANDUM OPINION
       PNC Equipment Finance, LLC (PNC), sued Matthew Ward Hanna to recover sums owed

under certain Lease and Loan/Lease Agreements. Hanna filed a motion to dismiss for want of

prosecution, which the trial court granted. PNC filed a verified motion to reinstate, which the trial

court denied without a hearing. In this appeal, PNC asserted that the trial court abused its

discretion in dismissing its claims, in denying its motion to reinstate, and in denying its request for

a hearing on its motion to reinstate. Because the trial court’s error in denying a hearing on PNC’s

motion to reinstate prevented the proper presentation of this case on appeal, we abated this case

and remanded it to the trial court to conduct an oral hearing on PNC’s motion to reinstate. See

TEX. R. APP. P. 44.4; Roush v. Metro. Life Ins. Co., 551 S.W.3d 903, 904–05 (Tex. App.—Amarillo

2018, no pet.).

       On July 15, 2019, the trial court conducted an oral hearing on PNC’s motion to reinstate,

granted the motion, vacated its order of dismissal, and reinstated PNC’s cause of action on the trial

court’s docket. Subsequently, PNC filed a motion in this Court to dismiss its appeal that has not

been opposed, and which we grant. See TEX. R. APP. P. 42.1(a)(1).

       We dismiss this appeal.



                                                       Ralph K. Burgess
                                                       Justice

Date Submitted:        August 15, 2019
Date Decided:          August 16, 2019




                                                  2